[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is an action in which the plaintiffs claim rent due under the terms of a lease (Plaintiff's Exhibit 1) and for a period after the termination of the lease, claiming the tenant "held over" until they actually vacated on or about July 8 or 9, 1994.
The court finds that the testimony of the plaintiff Norman R. Wilion was credible and not disputed by the defendants. Mr. CT Page 7116 Wilion's testimony as to amounts due and paid are set forth in Plaintiff's Exhibit 2. Defendants reviewed that exhibit and accepted that accounting. In any event, the defendants offered no evidence contradicting the claims of Mr. Wilion. The only claim that appears thereon that has not been substantiated is the charge for Yankee Gas, in the amount of $405.73. Therefore, the court will deduct that from the total claim due and render judgment on behalf of the plaintiffs in the amount of $6,491.90.
/s/ Pellegrino, J. PELLEGRINO